TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00762-CV



                               Floor and Design, LLC, Appellant

                                               v.

                               La Frontera Village, L.P., Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
     NO. 16-0681-C26, HONORABLE DONNA GAYLE KING, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant has filed an unopposed motion to dismiss the appeal, advising that the

parties have settled the underlying dispute. We grant appellant’s motion and dismiss the appeal.1



                                             _________________________________________
                                             Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed on Appellant’s Motion

Filed: January 23, 2018




       1
           See Tex. R. App. P. 42.1(a)(1).